 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA

10   SHANNON SLOCUM,                         Case No.: CV19-620 JVS (KESx)
11
                                             ORDER ENTERING JUDGMENT
12                  Plaintiff,               AGAINST DEFENDANT
13
                                             JPMORGAN CHASE BANK
                        v.
14                                           HONORABLE JAMES V. SELNA
15   JPMORGAN CHASE BANK;
     EQUIFAX INFORMATION
16   SERVICES, LLC; EXPERIAN
17   INFORMATION SOLUTIONS,
     INC.; AND, TRANS UNION
18   LLC,
19
                Defendants.
20

21

22                On December 5, 2019, Defendant JPMORGAN CHASE BANK
23   (“Chase”) made an Offer of Judgment pursuant to Federal Rule of Civil Procedure,
24   Rule 68 to Plaintiff SHANNON SLOCUM (“Slocum”). [ECF No. 60]. Thereafter,
25   Slocum accepted said Offer on December 19, 2019. [ECF No. 61]. Accordingly,
26

27   IT IS HEREBY ORDERED THAT:
28          1. Judgment is entered in favor of Slocum and against Chase pursuant to

     Case No.: CV19-620 JVS (KESx)                      Slocum v. JPMorgan Chase Bank, et al.
                                          ORDER
 1             Federal Rule of Civil Procedure, Rule 68.
 2          2. Said Judgment shall be for the sum of $20,000.00 (twenty thousand dollars)
 3

 4
     Dated: December 20, 2019           __________________________________
 5
                                                       HONORABLE JAMES V. SELNA
 6                                      UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9   CC:    FISCAL
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Case No.: CV19-620 JVS (KESx)                         Slocum v. JPMorgan Chase Bank, et al.
                                            ORDER
